E              NEY’        ~ENERAI.

                                OF      a’EXAS
GEWLD   C.    MANN             AUSTIN    II.TICXAS
                      D




-orable Tom De-,     He61b6r
St&3 Beard of c0latro1
Austin, Texas

Dear Sir:                                  OpinionRo. O-3294
                                           Rer Authorityto approverooountsfor
                                           automobilerepairwork done for the
                                           State Park6 Board by a garage ouned by
                                           a member of the Parks Board.

             He have your letterof ldaroh17, 1941 outliniag~
                                                           the followingfacts:

OThe Terns State Parks Board has presentedto the Claims.
                                                       Divisionof thin Board
for Lt6 approvalcertainInvoicesfor repairwork and parts installadin certain
automobile6and trucks belongingto the Parks Board..These iwoioes were render-
ed bythe J. V. Ash Xotor~Come     of Bastrop,Texan whioh is ,ovmedby I&. J. V.
Ash, a miimberof the Park6 Board,and have been approvedfor paym6ntby Mr. Ash
in his capacityas a member of the said Board. The partsware billnd at the
66m6 discountwhich the State now seouresunder it6 auto parts oontract,Iut
otherwisethere was no~oompetitiw elementin the trauoaotionastiis Board has
no meau8 to controllabor charges."

             You requestour opinionin responseto the followingquestions:

"1. Can this Board legallyapprovefor psynmntthe above mentionedinvoices
whioh were both renderedand approvedw a memtir of the State Parks Board?

"2. Could this Board legallyapprovefor payment said invoicesif they were
approvedby some othermember of the State Parks Board thanthe sellerhimsslf2"

         Liabilitiesof the kind under ocnsiderationare ordinarilyincurred
by the respeotivestate Deparhaents. Article 634, ReVised Civil Statutes,
providingthat "The Board of Controlshall purchaseall suppliesused by each
Departmentof the State Government"hardlycould be said to take out of the
hands of a departmentthe power to-incurobligationsfor autcmobilerepair
ucrk. Such is the practicaloonstrvotiongiven by the statuteby the various
departmentsof the State governmentowr many yearn. Applyingwhat we haoq
just said to tlm presentcase,the purchaseof thisrepair work was by the State
Parks Board,not by the Board of Control.
HonorableTom Ib harry,page 2 (013294)




         Such b6iagtrue,ne ar6 compelledto ad~sethat the olaimmay
not be set up for payment,Mwth6r approvedby Mr. Ash or by any other
mQnber of the State Parks Board,and w.6anmer both of your quentioasin
the negative. we encloseaopies of our ~OpiIliOnS Nos. 0-878, &10$4, and
O-260311whioh suffioiemflyexplainour reason6for &h6 above holding.
YOU will note the differenoebetueeath6 faotn ia opinionHo. O-2SOSAand
in this OM.   There the purohase-6 made w the Board of Control.

                                            Your6 verytruly

                                        ATTORNEYGENERALOF TEXAS

                                        By /s/Glenn R. Lanrls

                                               Glean R. tii6
                                                     A5.ssist~mt
GRL: AMM:egr

APPRUVEDAPRIL 16, 1941
/a/ Grovw Seller6                                    APPROVED
FIRST ASSISTAN!T                             OpilliOrp    comittee
AT!IOR3EYGENEXAL                                     ByBWB
                                                     ChaiZWl-